DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 8, 11-12 and 14-17 are currently pending in the present application. Claims 1, 8, 11-12 and 14-16 are currently amended; claims 2-7, 9-10 and 13 are cancelled; and claim 17 is previously presented. The amendment dated January 18, 2022 has been entered into the record. 

Allowable Subject Matter
Claims 1, 8, 11-12 and 14-17 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Mimura (US 2011/0310085), of record, discloses a privacy protection film (20A in Figure 8; Paragraph [0103] “20A … forcibly changing the viewing angle range to the narrow vision display”), comprising: a first transparent substrate (42) and a second transparent substrate (52) facing the first transparent substrate; a first electrode (44) on the first transparent substrate; a second electrode (43) on a lower surface of the second transparent substrate; and a variable light diffusion layer (45, 46) disposed between the first electrode and the second electrode, the variable light diffusion layer comprising: a polymer (46) 
The prior art of Mizusako (US 7542120), of record, discloses disposing a plurality of optical pattern structures (Fig. 2, the transparent step film 116) directly on an electrode (105) and formed of a transparent material (Column 5 lines 55-58), where a liquid crystal (103) covers the plurality of optical pattern structures.
The prior art of Fang (US 2018/0210243), of record, discloses a droplet contains liquid crystal molecules in a polymer disposed liquid crystal ([0137]-[0138]).
However, Mimura, Mizusako and Fang fail to disclose “each of the plurality of optical pattern structures has: a height of approximately 100 nm to 200 nm, a width of approximately 100 nm to 200 nm, an interval of approximately 100 nm to 200 nm, and a taper angle of approximately 3° to 15°”.
The examiner further considered the prior art of Chiang (US 2007/0110386), of record, Lee (US 2019/0108786), Takeda (US 6661488) and Kamijyo (US 2001/0046010). For example, Chiang teaches that a plurality of optical pattern structures (132 in Fig. 5a) has a prism shape and includes a height, a width, and a spatial distribution in the sub-micrometer of 10 nm to 1000 nm and a vertex angle ([0059]). However, the plurality of optical pattern structures of Chiang are not directly disposed on the first electrode as required.  And Lee teaches each of the plurality of optical pattern structures disposed on an electrode (Fig. 19, 20B on 13). However, the optical pattern structures of Lee have a height of 1.5 micrometers and a width of 5 micrometers and are spaced by 15 micrometers (Column 24 lines 58-67). The prior art applied 
Dependent claims 8, 11-12 and 14-17 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871